Opinion of the Court
Quinn, Chief Judge:
At trial, the accused offered evidence which raised a question as to the legality of the conditions of his pretrial confinement. The law officer ruled the evidence was not “pertinent.” The ruling was erroneous. United States v Nelson, 18 USCMA 177, 39 CMR 177 (1969).
The decision of the United States Navy Court of Military Review as to the sentence is reversed. The record of trial is returned to the Judge Advocate General of the Navy for submission to the Court of Military Review “for reassessment and approval of a sentence which does not include further confinement at hard labor.” United States v Pringle, 19 USCMA 324, 326, 41 CMR 324 (1970).
Judges FERGUSON and Darden concur.